Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 2, 2015

                                            No. 04-15-00613-CV

                                      IN RE Lawrence SHIPLEY III

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On September 30, 2015, relator filed a petition for writ of mandamus with a motion for
emergency stay and temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the petition in
this court no later than October 23, 2015. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

        Relator’s request for emergency and temporary relief is GRANTED IN PART. The
enforcement of the trial court’s temporary order, announced September 16, 2015, obligating
relator to pay interim attorney’s fees to counsel for real party in interest is TEMPORARILY
STAYED pending further order of this court.

           It is so ORDERED on October 2, 2015.



                                                         PER CURIAM



           ATTESTED TO: _________________________________
                        Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2012-CI- 13421, styled In the Interest of L.N.S., A Minor Child, pending
in the 166th Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.